[Cite as Wisehart v. Wisehart, 2022-Ohio-3774.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            PREBLE COUNTY




 ARTHUR DODSON WISEHART,                            :

        Appellee,                                   :          CASE NO. CA2022-05-006

                                                    :                  OPINION
     - vs -                                                            10/24/2022
                                                    :

 ARTHUR McKEE WISEHART, et al.                      :

        Appellant.                                  :




               APPEAL FROM PREBLE COUNTY COURT OF COMMON PLEAS
                              Case No. 15 CV 30565


Murr Compton Claypoole & Macbeth, and Jane E. Beach, for appellee.

Arthur McKee Wisehart, pro se.



        PIPER, J.

        {¶1}    Appellant, Arthur McKee Wisehart ("McKee") appeals the decision of the

Preble County Court of Common Pleas, denying his pro se "motion to reopen case." For

the reasons detailed below, we affirm the trial court's decision.1

        {¶2}    In 1987, Dorothy Wisehart established the Dorothy R. Wisehart Trust



1. Appellant and appellee have the same first and last names, so for ease of reading we will refer to the
parties using their middle names.
                                                                    Preble CA2022-05-006

("Trust"). Dorothy named herself and her son, McKee, as cotrustees. Dorothy conveyed

to the Trust an undivided one-half interest in two farm properties located at 5291 New Paris

Gettysburg Road and 5460 Oxford Gettysburg Road (the "Farms").

       {¶3}   Dorothy retained her remaining one-half interest in the Farms. She passed

away in 1993. Upon her death, her one-half interest in the Farms transferred to McKee.

The other one-half interest remained with the Trust. From 1993 to 2010, McKee serve as

the sole trustee of the Trust.

       {¶4}   In 2010, the Trust had five income beneficiaries, consisting of Elizabeth

Wisehart—McKee's wife from approximately 1953 until her death in 2013—and McKee's

and Elizabeth's four children. Appellee, Arthur Dodson Wisehart ("Dodson"), is one of those

children. McKee was never an income beneficiary of the Trust.

       {¶5}   The Trust contained a provision for removal and replacement of the trustee

upon the written request of 75 percent of the income beneficiaries.       Pursuant to this

provision, in January 2010, four of the five income beneficiaries executed a document

removing McKee as sole trustee of the Trust, and then appointed McKee and Dodson as

cotrustees.

       {¶6}   In July 2015, Dodson, in his capacity as cotrustee, filed suit against McKee,

individually and in McKee's capacity as cotrustee. The lawsuit sought to quiet title to the

Preble County real estate held by the Trust. Dodson alleged that McKee was attempting to

sell the Preble County real estate despite lacking the authority to do so. Dodson also

requested the court declare that McKee was not the sole trustee of the Trust, and that

McKee and Dodson were cotrustees. Dodson additionally asserted a claim for breach of

fiduciary duty against McKee and requested an accounting of any Trust income received

by McKee.

       {¶7}   As the lawsuit progressed, the trial court issued orders enjoining McKee from

                                           -2-
                                                                      Preble CA2022-05-006

selling the Farms, ordering him to maintain the status quo, and further ordering him to

deposit any income produced by the Farms with the court until the matter could be decided.

McKee violated these orders and the court ultimately found him in contempt. McKee

appealed the contempt order. We affirmed the trial court. Wisehart v. Wisehart, 12th Dist.

Preble No. CA2018-12-019, 2019-Ohio-3833.

         {¶8}   In 2019, the parties filed cross-motions for summary judgment. Subsequently,

the trial court issued its summary judgment decision, which denied McKee's motion and

granted Dodson's motion. The court found that (1) the Trust held an undivided one-half

interest in the Farms, (2) the appointment of Dodson and McKee as cotrustees was valid,

(3) all of McKee's prior attempts to convey the Farms out of the Trust were void, and (4)

that McKee breached his fiduciary duty to the Trust, must provide an accounting for his

actions, and must repay the Trust income that he wrongfully withheld.                 Dodson

subsequently moved for attorney fees and the court held a hearing. In December 2020, the

court granted Dodson $134,374.22 in attorney fees.          McKee appealed and this court

affirmed the trial court's decision. Wisehart v. Wisehart, 12th Dist. Preble No. CA2021-01-

001, 2021-Ohio-3649.

         {¶9}   On October 29, 2020, Dodson moved the court for an order identifying the

conveyances of the Farms by McKee that were ordered to be set aside and declared a

nullity pursuant to the trial court's prior order. On November 5, 2020, the trial court granted

Dodson's motion. The trial court found that McKee's attempts to convey Trust property to

himself or his new spouse, Joan Lipin, were a nullity and ordered those attempted

conveyances be set aside.        The trial court specifically detailed 12 such attempted

conveyances that were to be set aside and nullified. There was no timely appeal from this

entry.

         {¶10} On April 1, 2022, McKee filed a "motion to reopen case" pursuant to Civ.R.

                                             -3-
                                                                       Preble CA2022-05-006

60(B)(5). McKee claimed that Lipin was an indispensable party to the declaratory judgment

action filed by Dodson on July 15, 2015, and that the failure to join her as a party deprived

the trial court of jurisdiction. Therefore, McKee argued that the trial court's orders were

void. On April 25, 2022, the trial court denied McKee's motion on the basis that Lipin had

no legally protected interest in the matter. McKee now appeals, raising a single assignment

of error.

                                           Appeal

       {¶11} THE     TRIAL     COURT      ABUSED       ITS    DISCRETION       BY   DENYING

APPELLANT'S CIVIL RULE 60(B)(5) MOTION TO REOPEN THE ACTION, VACATE THE

JUDGMENT, AND DISMISS THE VOID AB INITIO DECLARATORY JUDGMENT ACTION

BECAUSE APPELLEE FAILED TO COMPLY WITH THE COMPULSORY JOINDER

CLAUSE OF OHIO'S UNIFORM DECLARATORY JUDGMENTS ACT AS MANDATED

PURSUANT TO R.C. 2721.12(A).

       {¶12} In his sole assignment of error, McKee argues the trial court erred by denying

his Civ.R. 60(B) "motion to reopen." McKee argues that Dodson failed to join Lipin as an

indispensable party in his action for declaratory judgment.

       {¶13} Pursuant to Ohio's declaratory judgment statute:

              [W]hen declaratory relief is sought under this chapter in an
              action or proceeding, all persons who have or claim any interest
              that would be affected by the declaration shall be made parties
              to the action or proceeding * * * [A] declaration shall not
              prejudice the rights of persons who are not made parties to the
              action or proceeding.

R.C. 2721.12.

       {¶14} The supreme court has held "whether a nonparty is a necessary party to a

declaratory-judgment action depends upon whether that nonparty has a legally protectable

interest in rights that are the subject matter of the action." Rumpke Sanitary Landfill, Inc. v.


                                             -4-
                                                                       Preble CA2022-05-006

State, 128 Ohio St.3d 41, 2010-Ohio-6037, ¶ 15. A legally protected interest is an interest

recognized by law. Id. at ¶ 14. "[O]nly those persons who are legally affected are proper

parties to a lawsuit." Id., citing Driscoll v. Austintown Assoc., 42 Ohio St.2d 263, 273 (1975).

       {¶15} In this case, McKee alleges that Lipin is an interested and necessary party

and Dodson's failure to include her in the declaratory judgment proceedings renders those

proceedings void. However, the record shows that Lipin has no legally protected interest

in the Trust's property.

       {¶16} On July 15, 2015, Dodson, as cotrustee of the Trust, filed this action against

McKee seeking to enjoin McKee's attempts to sell the Farms. In granting Dodson's motion

for summary judgment, the trial court found that the Trust owns an undivided one-half

interest in the Farms and that McKee's attempts to convey or transfer the Farms out of the

Trust were void and a legal nullity. Neither McKee nor Lipin has any interest in the Trust's

undivided one-half interest in the Farms.

       {¶17} Nevertheless, the record reveals that McKee conveyed a quitclaim deed to

Lipin on November 30, 2015, which was then recorded in December 2015. Therefore, the

quitclaim deed was recorded nearly five months after Dodson filed his complaint for

declaratory judgment. Lipin never moved to intervene in the action. As previously stated,

the trial court found that McKee's attempted conveyances were a nullity. This court affirmed

that decision and the supreme court declined review. Wisehart, 2021-Ohio-3649 at ¶ 24,

appeal not accepted, 165 Ohio St.3d 1524, 2022-Ohio-258. Therefore, the only interest

that Lipin may claim is based upon the quitclaim deed referenced above. It is well settled

that "[a] quitclaim deed conveys to the grantee whatever interest the grantor has in the

property." Cartwright v. Allen, 12th Dist. Fayette No. CA2011-10-025, 2012-Ohio-3631, ¶

14.

       {¶18} Because McKee had no interest in the undivided one-half interest held by the

                                             -5-
                                                                                  Preble CA2022-05-006

Trust, the attempted transfer by way of the quitclaim deed was ineffective and conveyed

nothing to Lipin. Id. Furthermore, McKee did not raise this issue until nearly seven years

following the commencement of the litigation. On December 14, 2020, the trial court issued

its final appealable order. Pursuant to Civ.R. 60(B), a motion for relief from judgment must

be made within a "reasonable time." McKee could have raised this issue nearly seven years

ago. He only did so following resolution of this matter. Still then, he waited more than 15

months to file his "motion to reopen."2 McKee's arguments are untimely and without merit.

McKee's sole assignment of error is overruled.

                                        Motions for Sanctions

        {¶19} Dodson moved this court to find this appeal frivolous and order McKee to pay

reasonable expenses including attorney fees and costs as provided by App.R. 23. For all

of the reasons set forth in this opinion, we agree. "A frivolous appeal under App.R. 23 is

essentially one which presents no reasonable question for review." Whaley v. Young, 12th

Dist. Butler No. CA2019-11-189, 2020-Ohio-2981, ¶ 16, citing Madewell v. Powell, 12th

Dist. Warren No. CA2006-05-053, 2006-Ohio-7046, ¶ 10.

        {¶20} Based upon review of the case, we find McKee failed to present a reasonable

question for review. It is clear that McKee's claims were not reasonable at the time and

were made untimely following years of litigation including numerous appeals to this court.

The law on this matter is well settled, easily discoverable, and there is no good basis for a

modification or extension of the law. Donahue v. McKee, 10th Dist. Franklin No. 21AP-492,

2022-Ohio-1037, ¶ 11. As such, this appeal is frivolous. Accordingly, McKee is hereby

ordered to pay reasonable expenses including attorney fees and costs in an amount to be



2. McKee filed his motion to reopen on April 1, 2022. We note, however, this is not the first time McKee has
attempted to claim the trial court's orders were void. In this court's prior decision, we addressed McKee's
arguments concerning, inter alia, justiciability and subject-matter jurisdiction. Wisehart, 2021-Ohio-3649 at ¶
18-23.

                                                     -6-
                                                                  Preble CA2022-05-006

subsequently determined by this court.    McKee's cross-motion for sanctions, claiming

Dodson's counsel violated Prof.Cond. Rule 3.3 and R.C. 2323.51(A) by filing the July 2015

action, is denied.

       {¶21} Judgment affirmed.


       M. POWELL, P.J, and S. POWELL, J., concur.




                                          -7-